Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 29-31, 50-66 are pending.
Claims 1-28, 32-49 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29-31, and 50-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashiko et al US 2012/0234566 in view of Ito US 2003/0090227.
Regarding claim 29, Mashiko discloses an electric power tool (1) comprising an electrical motor (3) adapted to drive a rotating shaft (4) of the electric power tool, the electric motor (3) adapted to be fed with a pulsed current where the pulsed current (pulse width module control which controls the pulses based in signals received to the control circuit 9 and computing unit 71; par 0050-0051) comprises a main current pulse (A) (131) in a first direction driving the rotating shaft (4) in a first direction and adapted to provide a current (C) in an opposite direction (132) to the first direction (reverse rotation direction) 

    PNG
    media_image1.png
    542
    739
    media_image1.png
    Greyscale

Mashiko fails to explicitly teach a pulse immediately prior to the main pulse comprises a second pre-pulse in the same direction as the main pulse with a lower magnitude.
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29).


    PNG
    media_image2.png
    478
    728
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    358
    711
    media_image3.png
    Greyscale

Regarding claim 30, Mashiko in view of Ito substantially teaches the electric power tool according to claim 29, further comprising a torque sensor for sensing an actual torque provided during a tightening operation performed by the electric power tool (discloses a configuration in which a known 
Regarding claim 31, Mashiko discloses electric power tool according to claim 29, wherein the electrical motor (3) is connected to the rotating shaft (4) via a gear arrangement (20; par 0069).

Regarding claim 50, Mashiko in view of Ito substantially teaches the electric power tool according to claim 29, wherein: (Mashiko teaches controlling the output of the tool as the pulses occur over times t sub 0 to t15, once the main current pulse 131 reaches t1, the first pre pulse has a lower magnitude of current when reversing the direction; par 0059-0066) but fails to explicitly teach an absolute value of the magnitude of the first pre-pulse current pulse (B) is not more than 20% of an absolute value of a magnitude of the main current pulse (A); and an absolute value of the magnitude of the second pre-pulse current pulse (D) is not more than 20% of an absolute value of a magnitude of the current pulse (C) in the opposite direction.
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29). Ito fails to explicitly teach an absolute value of the magnitude of the second pre-pulse current pulse (D) is not more than 20% of an absolute value of a magnitude of the current pulse.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the current control pulse modulation capable of an absolute value of the magnitude of the second pre-pulse current pulse (D) is not more than 20% of an absolute value of a magnitude of the current pulse, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, page 13, line 12, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 51, Mashiko in view of Ito substantially teaches the electric power tool according to claim 29, wherein: (Mashiko teaches controlling the output of the tool as the pulses occur over times t sub 0 to t15; par 0059-0066) but fails to explicitly teach an absolute value of the magnitude of the first pre-pulse current pulse (B) is in a range of 10% to 20% of an absolute value of a magnitude of the main current pulse (A); and an absolute value of the magnitude of the second pre-pulse current pulse (D) is in a range of 10% to 20% of an absolute value of a magnitude of the current pulse (C) in the opposite direction.
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29). Ito fails to explicitly teach the first pre-pulse current pulse (B) is in a range of 10% to 20% of an absolute value of a magnitude of the main current pulse (A); and an absolute value of the magnitude of the second pre-pulse current pulse (D) is in a range of 10% to 20% of an absolute value of a magnitude of the current pulse (C) in the opposite direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the current control pulse modulation capable of the first pre-pulse current pulse (B) is in a range of 10% to 20% of an absolute value of a magnitude of the main current pulse (A); and an absolute value of the magnitude of the second pre-pulse current pulse (D) is in a range of 10% to 20% of an absolute value of a magnitude of the current pulse (C) in the opposite direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 13, lines 10-15, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 52, Mashiko in view of Ito substantially teaches the electric power tool according to claim 29, wherein: (Mashiko teaches controlling the output of the tool as the pulses occur over times t sub 0 to t15, once the main current pulse 131 reaches t1, the first pre pulse has a lower 
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29 wherein an absolute value of a magnitude of the current pulse (C) in the opposite direction is less than an absolute value of a magnitude of the main current pulse (A)).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the pulse modulation control of Mashiko which teaches forward and reverse control, with the linear current control to control the torque of the tool, in order to reduce the reaction force in a one handed operation of an electric screw fastening tool and enhancing precision of the tool (par 0004-0007)
Regarding claim 53, Mashiko in view of Ito substantially teaches the electric power tool according to claim 52, Mashiko fails to explicitly teach wherein the absolute value of the magnitude of the current pulse (C) in the opposite direction is in a range of 5 to 50% of the absolute value of the magnitude of the main current pulse (A).
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29). Ito fails to explicitly teach the absolute value of the magnitude of the current pulse (C) in the opposite direction is in a range of 5 to 50% of the absolute value of the magnitude of the main current pulse.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the current control pulse modulation capable of the absolute value of the magnitude of the current pulse (C) in the opposite direction is in a range of 5 to 50% of the absolute value of the magnitude In re Aller, 105 USPQ 233. Please note that in the instant application, page 13, lines 10-15, applicant has not disclosed any criticality for the claimed limitations.


Regarding claim 54, Mashiko in view of Ito substantially teaches the electric power tool according to claim 29, wherein: Mashiko fails to explicitly teach an absolute value of a magnitude of the current pulse (C) in the opposite direction is in a range of 5 to 50% of an absolute value of a magnitude of the main current pulse (A); an absolute value of the magnitude of the first pre-pulse current pulse (B) is in a range of 10% to 20% of the absolute value of the magnitude of the main current pulse (A); and an absolute value of the magnitude of the second pre-pulse current pulse (D) is in a range of 10% to 20% of the absolute value of the magnitude of the current pulse (C) in the opposite direction.
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29). Ito fails to explicitly teach an absolute value of a magnitude of the current pulse (C) in the opposite direction is in a range of 5 to 50% of an absolute value of a magnitude of the main current pulse (A); an absolute value of the magnitude of the first pre-pulse current pulse (B) is in a range of 10% to 20% of the absolute value of the magnitude of the main current pulse (A); and an absolute value of the magnitude of the second pre-pulse current pulse (D) is in a range of 10% to 20% of the absolute value of the magnitude of the current pulse (C) in the opposite direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the current control pulse modulation capable of an absolute value of a magnitude of the current pulse (C) in the opposite direction is in a range of 5 to 50% of an absolute value of a magnitude of the main current pulse (A); an absolute value of the magnitude of the first pre-pulse current pulse (B) In re Aller, 105 USPQ 233. Please note that in the instant application, page 13, lines 10-15, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 55, Mashiko in view of Ito substantially teaches the electric power tool according to claim 29, Mashiko fails to explicitly teach wherein the first prepulse current pulse (B) immediately follows the main pulse (A) and the second pre-pulse current pulse (D) immediately follows the current pulse (C) in the opposite direction.
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29 wherein an absolute value of a magnitude of the current pulse (C) in the opposite direction is less than an absolute value of a magnitude of the main current pulse (A)).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the pulse modulation control of Mashiko which teaches forward and reverse control, with the linear current control to control the torque of the tool, in order to reduce the reaction force in a one handed operation of an electric screw fastening tool and enhancing precision of the tool (par 0004-0007)
Regarding claim 56, Mashiko discloses an electric power tool (1) comprising: a rotating shaft (4); an electrical motor (3) configured to drive the rotating shaft to rotate; and a controller configured to perform control to feed the electric motor with a pulsed current to drive the electric motor (pulse width module control which controls the pulses based in signals received to the control circuit 9 and computing 
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the pulse modulation control of Mashiko which teaches forward and reverse control, with the linear current control to control the torque of the tool, in order to reduce the reaction force in a one handed operation of an electric screw fastening tool and enhancing precision of the tool (par 0004-0007)

Regarding claim 57, Mashiko in view of Ito substantially teaches the electric power tool according to claim 56, further comprising a torque sensor for sensing an actual torque provided during a tightening operation performed by the electric power tool (discloses a configuration in which a known sensor for detecting the torque exerted is additionally installed and the computing unit 71 can forcibly stop the voltage at a predetermined threshold; Mashiko par 0062).
Regarding claim 58, Mashiko in view of Ito substantially teaches the electric power tool according to claim 56, further comprising a gear arrangement (20) connecting the electric motor (3) to the rotating shaft (20; par 0069).
Regarding claim 59, Mashiko in view of Ito substantially teaches the electric power tool according to claim 56, wherein: (Mashiko teaches controlling the output of the tool as the pulses occur over times t sub 0 to t15, once the main current pulse 131 reaches t1, the first pre pulse has a lower magnitude of current when reversing the direction; par 0059-0066) but fails to explicitly teach wherein the controller controls the pulsed current such that an absolute value of the magnitude of the first pre-pulse current pulse (B) is not more than 20% of an absolute value of a magnitude of the main current pulse (A); and an absolute value of the magnitude of the second pre-pulse current pulse (D) is not more than 20% of an absolute value of a magnitude of the current pulse (C) in the opposite direction.
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29). Ito fails to explicitly teach an absolute value of the magnitude of the second pre-pulse current pulse (D) is not more than 20% of an absolute value of a magnitude of the current pulse.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the current control pulse modulation capable of an absolute value of the magnitude of the second pre-pulse current pulse (D) is not more than 20% of an absolute value of a magnitude of the current pulse, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please 

Regarding claim 60, Mashiko in view of Ito substantially teaches the electric power tool according to claim 56, wherein: (Mashiko teaches controlling the output of the tool as the pulses occur over times t sub 0 to t15; par 0059-0066) but fails to explicitly teach wherein the controller controls the pulsed current such that an absolute value of the magnitude of the first pre-pulse current pulse (B) is in a range of 10% to 20% of an absolute value of a magnitude of the main current pulse (A); and an absolute value of the magnitude of the second pre-pulse current pulse (D) is in a range of 10% to 20% of an absolute value of a magnitude of the current pulse (C) in the opposite direction.
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29). Ito fails to explicitly teach the first pre-pulse current pulse (B) is in a range of 10% to 20% of an absolute value of a magnitude of the main current pulse (A); and an absolute value of the magnitude of the second pre-pulse current pulse (D) is in a range of 10% to 20% of an absolute value of a magnitude of the current pulse (C) in the opposite direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the current control pulse modulation capable of the first pre-pulse current pulse (B) is in a range of 10% to 20% of an absolute value of a magnitude of the main current pulse (A); and an absolute value of the magnitude of the second pre-pulse current pulse (D) is in a range of 10% to 20% of an absolute value of a magnitude of the current pulse (C) in the opposite direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 13, lines 10-15, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 61, Mashiko in view of Ito substantially teaches the electric power tool according to claim 56, wherein: (Mashiko teaches controlling the output of the tool as the pulses occur over times t sub 0 to t15, once the main current pulse 131 reaches t1, the first pre pulse has a lower magnitude of current when reversing the direction; par 0059-0066) but fails to explicitly teach electric power tool according to claim 29, wherein the controller controls the pulsed current such that an absolute value of a magnitude of the current pulse (C) in the opposite direction is less than an absolute value of a magnitude of the main current pulse (A).
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29 wherein an absolute value of a magnitude of the current pulse (C) in the opposite direction is less than an absolute value of a magnitude of the main current pulse (A)).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the pulse modulation control of Mashiko which teaches forward and reverse control, with the linear current control to control the torque of the tool, in order to reduce the reaction force in a one handed operation of an electric screw fastening tool and enhancing precision of the tool (par 0004-0007)
Regarding claim 62, Mashiko in view of Ito substantially teaches the electric power tool according to claim 61, Mashiko fails to explicitly teach wherein the controller controls the pulsed current such that the absolute value of the magnitude of the current pulse (C) in the opposite direction is in a range of 5 to 50% of the absolute value of the magnitude of the main current pulse (A).
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29). Ito fails to explicitly teach the absolute value of the magnitude of the current pulse (C) in the opposite direction is in a range of 5 to 50% of the absolute value of the magnitude of the main current pulse.
In re Aller, 105 USPQ 233. Please note that in the instant application, page 13, lines 10-15, applicant has not disclosed any criticality for the claimed limitations.


Regarding claim 63, Mashiko in view of Ito substantially teaches the electric power tool according to claim 56, wherein: Mashiko fails to explicitly teach wherein the controller controls the pulsed current such that an absolute value of a magnitude of the current pulse (C) in the opposite direction is in a range of 5 to 50% of an absolute value of a magnitude of the main current pulse (A); an absolute value of the magnitude of the first pre-pulse current pulse (B) is in a range of 10% to 20% of the absolute value of the magnitude of the main current pulse (A); and an absolute value of the magnitude of the second pre-pulse current pulse (D) is in a range of 10% to 20% of the absolute value of the magnitude of the current pulse (C) in the opposite direction.
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29). Ito fails to explicitly teach an absolute value of a magnitude of the current pulse (C) in the opposite direction is in a range of 5 to 50% of an absolute value of a magnitude of the main current pulse (A); an absolute value of the magnitude of the first pre-pulse current pulse (B) is in a range of 10% to 20% of the absolute value of the magnitude of the main current pulse (A); and an absolute value of the magnitude of the second pre-pulse current pulse (D) is in a range of 10% to 20% of the absolute value of the magnitude of the current pulse (C) in the opposite direction.
In re Aller, 105 USPQ 233. Please note that in the instant application, page 13, lines 10-15, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 64, Mashiko in view of Ito substantially teaches the electric power tool according to claim 56, Mashiko fails to explicitly teach wherein the controller controls the pulsed current such that the first prepulse current pulse (B) immediately follows the main pulse (A) and the second pre-pulse current pulse (D) immediately follows the current pulse (C) in the opposite direction.
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29 wherein an absolute value of a magnitude of the current pulse (C) in the opposite direction is less than an absolute value of a magnitude of the main current pulse (A)).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the pulse modulation control of Mashiko which teaches forward and reverse control, with the linear current control to control the torque of the tool, in order to reduce the reaction force in a one handed operation of an electric screw fastening tool and enhancing precision of the tool (par 0004-0007)

Regarding claim 65, Mashiko discloses an electric power tool system comprising: an electric power tool (1) comprising a rotating shaft (4), and an electrical motor (3) configured to drive the rotating shaft to rotate; and a controller provided separately from the electric power tool and configured to perform control to feed the electric motor of the electric power tool with a pulsed current to drive the electric motor (pulse width module control which controls the pulses based in signals received to the control circuit 9 and computing unit 71; par 0050-0051), wherein the controller is configured to control the pulsed current such that the pulsed current includes: a main current pulse (A) (131) in a first direction to drive the rotating shaft in a first direction, a current pulse (C) in an opposite direction to the first direction following the main current pulse (A) to retract the electrical power tool (figures 7a-&d show the rotation, strike torque, motor forward/reverse rotation and the motor current at the time; Figure 7D specifically shows a starting current 131 in a forward rotation, then a current pulse 133), prior to the current pulse (C) in the opposite direction, a first pre-pulse current pulse (B) in the same direction as the current pulse (C) in the opposite direction and of a magnitude lower than the current pulse (C) in the opposite direction, and immediately prior to the main pulse (A), a second pre-pulse current pulse (D) in the same direction as the main current pulse (A) and of a magnitude lower than the main current pulse (A). (as can be seen in figures 7A-7D, the initial current pulse 131 has a lower magnitude of current and this is shown in alternating pulse control as the rotation of the angle of the hammer increases with the pulse modulation control, controlling the output of the tool as the pulses occur over times t sub 0 to t15, once the main current pulse 131 reaches t1, the first pre pulse has a lower magnitude of current when reversing the direction; par 0059-0066) Mashiko fails to explicitly teach a pulse immediately prior to the main pulse comprises a second pre-pulse in the same direction as the main pulse with a lower magnitude.
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29).

Regarding claim 66, Mashiko in view of Ito substantially teaches the electric power tool according to claim 65, wherein: Mashiko fails to explicitly teach wherein the controller controls the pulsed current such that an absolute value of a magnitude of the current pulse (C) in the opposite direction is in a range of 5 to 50% of an absolute value of a magnitude of the main current pulse (A); an absolute value of the magnitude of the first pre-pulse current pulse (B) is in a range of 10% to 20% of the absolute value of the magnitude of the main current pulse (A); and an absolute value of the magnitude of the second pre-pulse current pulse (D) is in a range of 10% to 20% of the absolute value of the magnitude of the current pulse (C) in the opposite direction.
However Ito teaches a Pulse modulation control for and electric power tool, with controlled pulses and having an initial pulse immediately prior to the main current pulses with linear incremental pulses as seen in figures 4-5; par 0037-0038; current control calculating section, and PWM circuit 29). Ito fails to explicitly teach an absolute value of a magnitude of the current pulse (C) in the opposite direction is in a range of 5 to 50% of an absolute value of a magnitude of the main current pulse (A); an absolute value of the magnitude of the first pre-pulse current pulse (B) is in a range of 10% to 20% of the absolute value of the magnitude of the main current pulse (A); and an absolute value of the magnitude of the second pre-pulse current pulse (D) is in a range of 10% to 20% of the absolute value of the magnitude of the current pulse (C) in the opposite direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the current control pulse modulation capable of an absolute value of a magnitude of the current pulse (C) in the opposite direction is in a range of 5 to 50% of an absolute value of a magnitude In re Aller, 105 USPQ 233. Please note that in the instant application, page 13, lines 10-15, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant’s arguments, see remarks, filed 4/26/2021, with respect to the rejection(s) of claim(s) 29-31 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mashiko et al US 2012/0234566 in view of Ito US 2003/0090227.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731